lN THE UN|TED STATES DlSTRlCT COURT
WESTERN DlSTRlCT OF ARKANSAS
HARR|SON DlVlSlON

JASON ALEXANDER, on behalf of himself
and others similarly situated PLA|NT|FF
V. CASE NO. 3:19-CV-3007
ABSOLUTE RESOLUT|ONS CORPORAT|ON;
MARK NA|MAN; LLOYD & MCDAN|EL, PLC; b
and W. ANDERSON WOODFORD DEFENDANTS
MEMORANDUM OPlNlON AND ORDER

Current|y before the Court are a Motion to Dismiss (Doc. 9) and Brief in Support
(Doc. 10) filed by Defendants Absolute Reso|utions Corporation (“ARC”) and Mark
Naiman, a Response in Opposition (Doc. 13) filed by Plaintiff Jason A|exander, and a
Reply (Doc. 16) filed by ARC and Mr. Naiman. For the reasons given below, the l\/lotion
is DEN|ED.

l. BACKGROUND

ln 2013, Mr. A|exander entered into a retail installment contract and security
agreement to finance his purchase of jewelry from Harris Jewelry. At some point, this
debt was assigned from Harris Jewe|ry to an entity called Consumer Adjustment Corp.,
USA, and then to ARC. On February 18, 2018, ARC filed a civil lawsuit against Mr.
A|exander in the Circuit Court of Baxter County, Arkansas, alleging that Mr. A|exander
had defaulted on his debt, and asking forjudgment against him in the amount of$l ,077.67
plus interest. ARC was initially represented in that case by W. Anderson Woodford, an

attorney for the law firm of L|oyd & McDaniel, PLC.

 

On July 7, 2018, Mr. A|exander filed a motion for summaryjudgment in the Baxter
County lawsuit, arguing that ARC had no authority to file that lawsuit because it had not
obtained a license from the State Board of Collection Agencies (“SBCA”) to act as a
collection agency in the state of Arkansas, as required by Ark. Code Ann. § 17-24-301.
Five days later, Mr. Woodford and his co-counsel in that case moved to withdraw from
their representation of ARC. That same day, ARC mailed an application for a collection
agency license to the SBCA, along with a $10,000 check for the civil penalty that Ark.
Code Ann. § 17-.'24-103(a)(3)(A)1 imposes on collection agencies who wish for their prior
unlicensed collection activities to be considered retroactively licensed by the SBCA. One
week later, ARC was provided a collection agency license, retroactively effective from
August 6, 2015 to the present day. A month later, new counsel entered their appearance
for ARC in the Baxter County case and filed a response to Mr. A|exander’s motion for
summary judgment, arguing that the absence of a collection agency license is not a
defense under Arkansas law against collection activities, and that in any event, the
retroactive nature of ARC’s recently-obtained license mooted the grounds for Mr.
A|exander’s motion. That summary judgment motion is still awaiting decision as of today.

l\/leanwhi|e, on January 25, 2019, Mr. A|exander filed a class-action Complaint
against ARC, Mr. Woodford, L|oyd & lVchaniel, and ARC’s sole member and CEO, Mark
Naiman, here in the United States District Court for the Western District of Arkansas. Mr.
A|exander’s Complaint brings one count against all of these defendants, alleging that they

violated the federal Fair Debt Co|lection Practices Act (“FDCPA”) by causing the Baxter

 

l This statutory framework will be discussed more extensively in Section lll of this Opinion,
infra.

 

County lawsuit to be filed against him before ARC had acquired a collection agency _
license from the SBCA. He seeks to represent a class of all persons in Arkansas who,
within the year prior to the filing of his class-action Complaint, were served with a debt-
col|ection complaint identifying ARC as the plaintiff and L|oyd & l\/chaniel or l\/lr. Woodford
as ARC’s attorneys ARC and l\/lr. Naiman have filed a l\/lotion to Dismiss l\/lr. A|exander’s
Complaint under Federa| Ru|e of Civil Procedure 12(b)(6), for failure to state a claim.2 l\/lr.
A|exander has responded, and ARC and l\/lr. Naiman have replied. On April 29, 2019,
the Court heard oral argument on the l\/lotion, which is now ripe for decision. The Court
will explain its decision below, after reciting the legal standard that governs Rule 12(b)(6)
motions to dismiss.
ll. LEGAL STANDARD

To survive a motion to dismiss for failure to state a claim under Rule 12(b)(6), a
complaint must provide “a short and plain statement of the claim that [the plaintifl] is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). The purpose of this requirement is to “give the
defendant fair notice of what the . . . claim is and the grounds upon which it rests.”
Erickson v. Pardus, 551 U.S. 89, 93 (2007) (quoting Be//At/. Corp. v. TWomb/y, 550 U.S.

544, 555 (2007)). The Court must accept all of a complaint’s factual allegations as true,

 

2 l\/lr. Woodford and L|oyd & l\/chaniel have not filed any motion to dismiss of their own.
lnstead, they filed an Answer (Doc. 17), and then an Amended Answer (Doc. 18), both of
which contain opening paragraphs asserting that “they adopt the arguments of [ARC] and
Mark Naiman as stated in their l\/lotion to Dismiss and Brief in Support.” See Doc. 17, 1111
1-4; Doc. 18, 1111 1-4. The l\/lotion to Dismiss and Brief in Support filed by ARC and l\/lr.
Naiman do not contain any arguments that apply uniquely to l\/lr. Woodford or L|oyd &
l\/chaniel. Pleadings are not motions, see Fed. R. Civ. P. 7, and our Local Rules require
motions and supporting briefs to be filed as separate documents, see Local Rule 7.2(a).
So this Court does not understand the opening paragraphs of l\/lr. Woodford’s and L|oyd
& l\/chaniel’s Amended Answer to require any ruling from this Court apart from its ruling
on ARC’s and Mr. Naiman’s l\/lotion to Dismiss

3

 

 

and construe them in the light most favorable to the plaintiff, drawing all reasonable
inferences in the plaintist favor. See Ash/ey Cnty., Ark. v. Pfizer, /nc., 552 F.3d 659, 665
(8th Cir. 2009). ln addition to the complaint’s allegations the Court may consider “matters
incorporated by reference or integral to the claim, items subject to judicial notice, matters
of public record, orders, items appearing in the record of the case, and exhibits attached
to the complaint whose authenticity is unquestioned.” Mi//er v. Redwood Toxico/ogy Lab.,
/nc., 688 F.3d 928, 931 (8th Cir. 2012) (quoting 5B Charles Alan Wright & Arthur R. Miller,
Federa/ Practice and Procedure § 1357 (3d ed. 2004)).

However, the complaint “must contain sufficient factual matter, accepted as true,
to ‘state a claim to relief that is plausible on its face.”’ Ashcroft v. lqbal, 556 U.S. 662,
678 (2009) (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw the reasonable inference that
the defendant is liable for the misconduct alleged.” ld. “A pleading that offers ‘labels and
conclusions’ or ‘a formulaic recitation of the elements of a cause of action will not do.’
Nor does a complaint suffice if it tenders ‘naked assertion[s]’ devoid of ‘further factual
enhancement.”’ /d. |n other words, while “the pleading standard that Ru|e 8 announces
does not require ‘detai|ed factual allegations,’ . . . it demands more than an unadorned,
the defendant-unlawfully-harmed-me accusation.” ld.

lll. DlSCUSS|ON

As should be apparent from the discussion in Section l, supra, this case revolves
around the interaction between Arkansas and federal law on debt collection. So before
diving into any particular points raised by the parties in their briefs, this Opinion will

generally discuss these state and federal statutory frameworks.

 

 

The Arkansas Code states that:
Unless licensed by the [SBCA] under this subchapter it is unlawful to:

(1) Engage in the collection of delinquent accounts, bills, or other forms
of indebtedness;

(2) Use a fictitious name or any name other than their own in the
collection of their own accounts receivable;

(3) Solicit claims for collection; or

(4) Purchase and attempt to collect delinquent accounts or bills
Ark. Code Ann. § 17-24-301. Elsewhere, the Arkansas Code defines “co|lection agency”
as “any person, partnership, corporation, association, limited liability corporation, or firm
which” engages in these activities3 See Ark. Code Ann. § 17-24-101. Collection
agencies who engage in these activities without first obtaining a license to do so from the
SBCA are subject to statutory penalties Specifically, the Arkansas Code states that “[a]
collection agency that engages in the business activities of a collection agency without a
license issued under this chapter may be fined not less than fifty dollars ($50.00) nor more
than five hundred dollars ($500).” Ark. Code Ann. § 17-24-103(a)(1).

This penalty is stiffer than it may appear at first glance, because “[e]ach day of a
violation of this chapter is a separate offense.” Ark. Code Ann. § 17-24-103(a)(2)
(emphasis added). But there’s an escape hatch of sorts, by which a violator may emerge
bruised but not destroyed: “|f a collection agency participates in collection activities

without a license, the collection agency may pay a civil penalty to the [SBCA] of ten

 

3 There is one caveat, which is that with respect to the first prong (regarding delinquent
accounts), “co|lection agencies” are defined as engaging in the collection of such
accounts etc. that are “owed or due or asserted to be owed or due to another.” See Ark.
Code Ann. § 17-24-101 (emphasis added).

 

 

thousand dollars ($10,000) in order to be considered retroactively licensed under this
chapter by the board.” Ark. Code Ann. § 17-24-103(a)(3)(A). lmportantly, “retroactive|y
licensed” is defined here as going all the way back to “the date that the collection agency
first became subject to licensure under this chapter,” see Ark. Code Ann. § 17-24-
103(a)(3)(B)_i.e., the date when the collection agency first began engaging in any
collection activities at all within the state of Arkansas. The practical effect of all this is that
a collection agency who has engaged in unlicensed collection activities within the state
. of Arkansas for long enough to have a penal exposure far in excess of $10,000
nevertheless has the option of capping its penalty for these violations of Arkansas law at
$10,000 if it wishes.

As mentioned above, Mr. A|exander’s claim in this case is not brought under state
law; it is brought under the federal FDCPA_specifically, under 15 U.S.C. §§ 1692e,
1692e(2), 1692e(5), 1692e(10), 1692f, and 1692f(1). Those statutes provide, in relevant
part, that:

A debt collector may not use any false, deceptive, or misleading

representation or means in connection with the collection of any debt.

Wlthout limiting the general application of the foregoing, the following
conduct is a violation of this section:

(2) The false representation of_
(A) the character, amount, or legal status of any debt;

***

(5) The threat to take any action that cannot legally be taken or that is
not intended to be taken[;] or

***

 

(10)The use of any false representation or deceptive means to collect or
attempt to collect any debt or to obtain information concerning a
consumer[,]

see 15 U.S.C. § 1692e (emphasis added), and that:

A debt collector may not use unfair or unconscionable means to collect or attempt

to collect any debt. Without limiting the general application of the foregoing, the

following conduct is a violation of this section:

(1) The collection of any amount (including any interest, fee, charge, or
expense incidental to the principal obligation) unless such amount is
expressly authorized by the agreement creating the debt or permitted by
law[,]

see 15 U.S.C. § 1692f (emphasis added). (ln the foregoing passages the Court has
italicized those portions on which it understands Mr. A|exander’s claims to be based in
this lawsuit.)

Several points should be made here about the interaction between these two
bodies of law. lmportantly, the FDCPA is not coterminous with state law. See Haney v.
Portfolio Recovery Assocs., L.L.C., 895 F.3d 974, 988 (8th Cir. 2016). lt does not exist
simply to provide a federal remedy for every infraction of state debt-collection |aw. See
Car/son v. First Revenue Assurance, 359 F.3d 1015, 1018 (8th Cir. 2004). But of equal
importance is the fact that state law cannot eliminate a federal cause of action that arises
under the FDCPA. lndeed, the FDCPA preempts state law to the extent the latter is
inconsistent with, and provides debtors less protection than, the former. See 15 U.S.C.
§ 1692n. However, notwithstanding these separate spheres of authority, state law can
sometimes be highly relevant to the question of whether a violation of the FDCPA has

occurred. For example, if a debt collector threatens to bring a lawsuit to collect a debt

under the law of a state that expressly prohibits it from doing so, then that may constitute

 

a “threat to take any action that cannot legally be taken” under 15 U.S.C. § 1692e(5). See
LeB/anc v. Unifund CCR Partners, 601 F.3d 1185, 1197-98 (11th Cir. 2010).

With those preliminary observations out of the way, a fruitful examination may now
be had of the specific arguments raised by the parties in their briefs on the l\/lotion to
Dismiss. ARC and Mr. Naiman begin their argument for dismissal by pointing to the
following language from the Arkansas Code, regarding the SBCA’s authority to impose
financial penalties for unlicensed collection activities:

(b) (3) The remedies in the form of civil penalties provided in this

section for failing to obtain a license issued under this chapter
shall be the only consequence of and remedy for the failure of
a collection agency to obtain a license when required under

this chapter.

(c) The [SBCA] has exclusive jurisdiction over the rights and remedies
[f]or a violation of the rules under this chapter.

Ark. Code Ann. § 17-24-103 (emphasis added). From this, the defendants argue that
under Arkansas law Mr. A|exander has no private right of action. But this
mischaracterizes the nature of the action that Mr. A|exander has brought. He is not
bringing a claim under Arkansas law; he is bringing a claim under federal law. As
described above, federal law prohibits debt collectors from attempting to collect debts
through unlawful means; and Mr. A|exander contends that at the time the defendants filed
their lawsuit against him in an Arkansas court, they were expressly prohibited from doing
so under Arkansas law. So Arkansas law is relevant to evaluating Mr. A|exander’s federal
claim; but it is nevertheless a federal cause of action. And as already noted, the FDCPA
preempts state laws that would restrict the scope of its application.

The defendants next argue that no matter how illegal under Arkansas law their

lawsuit against Mr. A|exander may have been at the time of its filing, Mr. A|exander’s

 

 

claim has subsequently been mooted by the retroactively effective collection license that
ARC obtained from the SBCA. But the Court believes this approach stretches the
statute’s “retroactively licensed” language too far, by taking insufficient account of the
other statutory language that surrounds it. As described above, Arkansas’s statutory
scheme gives the SBCA authority to impose civil penalties on collection agencies that
conduct unlicensed collection activities within the state of Arkansas which, if carried out
for long enough, can far exceed the sum of $10,000; but that same scheme allows
violators to opt instead for a one-time “civil penalty’ of $10,000 in exchange for being
“considered retroactively licensed . . . by the board.” Ark. Code Ann. § 17-24-103(a)(3)(A)
(emphasis added). The Court does not interpret this language to be saying that the
illegality of the original violation can somehow be retroactively erased; after all, under the
statute’s own explicit language, the violator pays a $10,000 “pena/tj/’ for an “unlawful’
action. Rather, the Court interprets this language as simply restricting the magnitude of
the penalty that the SBCA is authorized to impose on violators.

The defendants also raise arguments about some_but not all_specific provisions
of the federal FDCPA under which l\llr. A|exander brought his claims. Specifically, they
contend that his Complaint fails to state claims under 15 U.S.C §§ 1692e(5), 1692e(10)
and 1692f.

With respect to § 1692e(5), the defendants argue that the plain language of that
statute prohibits “[t]he threat to take any action that cannot legally be taken,” but not the
actual undertaking of such an illegal action in the absence of any threat to do so. There

are some courts that have interpreted this statutory subsection in that way, see, e.g.,

\/anhuss v. Kohn Law Firm S.C., 127 F. Supp. 3d 980, 987-88 (W.D. Wis. 2015)

 

 

(collecting cases), and there are other courts that have not, see, e.g., Currier v. First
Reso/ution /nv. Corp., 762 F.3d 529, 536 (6th Cir. 2014) (“ln light of the Act’s overarching
purpose to prevent false, deceptive, or misleading representations, whether a filing’s
metaphysical description is more an ‘attempt’ or more a ‘threat’ is essentially wordp|ay.”
(some internal quotation marks and alterations omitted)); cf. Poir/'er v. A/co Co//ections,
/nc., 107 F.3d 347 (5th Cir. 1997) (conflating “action” with “threat” for purposes of
§ 1692e(5)). This Court is unaware of any binding Eighth Circuit authority on this
particular matter of statutory interpretation.

On the one hand, reading this subsection in such a hyper-textualist manner can
initially seem rather absurd and contrary to the FDCPA’s purpose: why would the FDCPA
prohibit threats to undertake illegal acts without prohibiting the actual undertaking of those
same acts? But it makes more sense when one scrolls back up to the beginning of
§ 1692e, where the list of prohibited conduct is preceded by the following language; “A
debt collector may not use any false, deceptive, or misleading representation or means
in connection with the collection of any debt. Without limiting the general application of
the foregoing, the following conduct is a violation of this section . . . 15 U.S.C. § 1692e
(emphasis added). Once it is remembered that § 1692e(5)’s prohibition on threats of
illegal action is simply but one example from a non-exhaustive list of potential types of
deceptive debt-collection practices, it seems apparent that § 1692e’s general prohibition
on false, deceptive, or misleading debt-collection practices might apply to the actual
undertaking of illegal actions, and that § 1692e(5) is simply there to clarify for the reader
that it is also prohibited even to threaten such undertakings without actually following

through on those threats

10

 

Significant|y, the defendants never explicitly argue that Mr. A|exander has failed to
allege any violation of § 1692e’s general prohibition. lnstead, they simply focus on some
of the subsections that l\llr. A|exander has cited in his Complaint. For this reason alone,
denial of their l\/lotion is warranted, at least as to ARC, and the Court sees no need to
reach the defendants arguments at this time about §§ 1692e(10) and 1692f. As the
defendants themselves repeatedly observe, all of Mr. A|exander’s theories of recovery
under the FDCPA are premised on the same underlying alleged conduct: the filing of the
Baxter County lawsuit prior to obtaining a collection agency license from the SBCA.
Regardless of whether recovery may be obtained under any particular exemplary
subsection of the FDCPA, Mr. A|exander has at the very least pleaded sufficient facts to
allege a violation of the FDCPA’s general prohibition in § 1692e; and the scope of
discovery will not be impacted by how many, if any, exemplary subsections in the FDCPA
ultimately apply, given their identical factual premise in this case. Whether the
defendants’ alleged misrepresentations in bringing the Baxter County lawsuit were
“materia|” under the circumstances see Hill v. Accounts Receivable Servs., LLC, 888
F.3d 343, 345-46 (8th Cir. 2018), or whether their conduct was “unfair or unconscionable”
under the circumstances see 15 U.S.C. § 1692f, are questions better left for resolution
on summary judgment (or trial) with the benefit of the factual context that is provided by

a well-developed evidentiary record.4

 

4 Among the issues raised by the defendants that the Court need not reach at this time,
is whether recovery may be had under § 1692f for conduct that also violates § 1692e.
See, e.g., Fox v. ProCo/lect, lnc., 2019 WL 386159, at *8 (E.D. Ark. Jan. 30, 2019). Even
if the Court were ultimately to conclude at summary judgment or trial that such dual
recovery is impermissible, we are only at the pleading stage right now. “A party may state
as many separate claims” in a complaint “as it has regardless of consistency.” See Fed.
R. Civ. P. 8(d)(3). Furthermore, “[a] party may set out 2 or more statements of a claim

11

But before concluding this Opinion and Order, the Court must address one last
argument that is unique to Mr. Naiman.5 The defendants cite to the Seventh Circuit cases
of White v. Goodman, 200 F.3d 1016 (7th Cir. 2000) and Pettit v. Retrieva/ Masters
Creditor Bureau, /nc., 211 F.3d 1057 (7th Cir. 2000), for the proposition that the FDCPA
does not contemplate personal liability for officers and shareholders Those cases held
that “the extent of control exercised by an officer or shareholder is irrelevant to
determining his liability under the FDCPA,” see Pettit, 211 F.3d at 1059 (citing White, 200
F.3d at 1019), and that the FDCPA “does not contemplate personal liability for
shareholders or employees of debt collection companies who act on behalf of those
companies except perhaps in limited instances where the corporate veil is pierced,” see
id. The Seventh Circuit’s reasoning here is essentially that “such individuals do not
become ‘debt collectors’ simply by working for or owning stock in debt collection
companies” See id. Accordingly, Mr. Naiman argues that Mr. A|exander’s Complaint
fails to state a claim against him individually, because it simply alleges that he was ARC’s
sole member and CEO.

The FDCPA defines “debt collector” as “any person who uses any instrumentality

of interstate commerce or the mails in any business the principal purpose of which is the

 

. . . alternatively or hypothetically, either in a single count . . . or in separate ones,” and
“[i]f a party makes alternative statements the pleading is sufficient if any one of them is
sufficient.” See Fed. R. Civ. P. 8(d)(2) (emphasis added).

5 The defendants also briefly raise an argument about the FDCPA’s one-year statute of
limitations See 15 U.S.C. § 1692k. As the Baxter County lawsuit was filed less than one
year before the filing of the instant action, and given that Mr. A|exander seeks to represent
a class of people who were sued within the year prior to the instant lawsuit’s filing, the
Court does not understand Mr. A|exander’s Complaint to be bringing any claims that are
outside the FDCPA’s statute of limitations

12

collection of any debts or who regularly collects or attempts to collect, directly or
indirectly, debts owed or due or asserted to be owed or due another.” See 15 U.S.C.
§ 1692a(6). This definition does not appear, by its own terms to entirely exclude officers
employees or principals of debt collectors from themselves also being debt collectors
Other Circuits have adopted more expansive readings than the Seventh Circuit’s For
example, the E|eventh Circuit has held that when the Federal Trade Commission (“FTC”)
brings an enforcement action against a corporation’s owner under the FDCPA, that owner
may be personally liable if the FTC shows that “the individual knew of the deceptive
practices and either participated directly in those practices or had the authority to control
them.” FTC v. Primary Group, lnc., 713 F. App’x 805, 807 (11th Cir. 2017). Similarly, the
Sixth Circuit has held in the context of a private enforcement action that “subjecting the
sole member of an LLC to individual liability for violations of the FDCPA will require proof
that the individual is a ‘debt collector,’ but does not require piercing of the corporate veil."
Kistner v. Law Offices of Michae/ P. Marge/efsky, LLC, 518 F.3d 433, 437-38 (6th Cir.
2008)

This Court agrees with the Sixth Circuit in Kistner, and the multitude of district court
cases from around the country that are cited therein, that whether someone is a “debt
collector” within the meaning of the FDCPA depends on whether they independently
satisfy the statute’s definition of that term-not on formalities of employment or
organizational structure. That is not to say that this Court entirely disagrees with the
Seventh Circuit. This Court shares the Seventh Circuit’s view that merely working for or
owning stock in debt collection companies is not itself sufficient to satisfy that definition.

But here, Mr. A|exander has alleged that Mr. Naiman is the sole member and CEO of

13

 

ARC-as well as of a chain of other related entities that would appear to engage in similar
activities-and that ARC represented to the SBCA that Mr. Naiman is its only employee
who collects or solicits accounts At a minimum these allegations are sufficient to permit
a reasonable inference that Mr. Naiman knew of, directly participated in, and had the
authority to control, ARC’s actions as described in Mr. A|exander’s Complaint. Given this
since the Court has already ruled that the Complaint alleges sufficient facts to state a
claim against ARC, it follows that it has also alleged sufficient facts to state a claim against
Mr. Naiman. The actual amount of Mr. Naiman’s knowledge, participation, and control
over ARC’s actions and whether those are sufficient to meet the definition of “debt
collector” under the FDCPA are more properly decided at summary judgment or trial.
lV. CONCLUS|ON

lT lS THEREFORE ORDERED that Defendants Absolute Resolutions

Corporation’s and Mark Naiman’s Motion to Dismiss (Doc. 9) is DEN|ED.

61'
lT lS SO ORDERED on this !/ day of l\llay, 2 '

  

 

14

 

